ORDER
The Disciplinary Review Board having filed a report with the Court recommending that HARRY DREIER of WATCHUNG, who was admitted to the bar of this State in 1976, be publicly reprimanded for failure to act with diligence in violation of RPC 1.3, failure to communicate with a client in violation of RPC 1.4 and failure to cooperate with the ethics authorities in violation of RPC 8.1, and the Disciplinary Review Board having noted that but for the existence of certain mitigating factors more severe discipline would have been recommended in light of respondent’s two prior public reprimands;
*158And the Disciplinary Review Board further recommending that respondent be permitted to practice law only under the supervision of a proctor;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and HARRY DREIER is publicly reprimanded; and it is further
ORDERED that respondent practice law under the supervision of a proctor approved by the Office of Attorney Ethics in accordance with Administrative Guideline No. 28 until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.